department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number uil tax_exempt_and_government_entities_division number release date date date legend state1 state2 date1 date2 dear we have considered your ruling_request dated date submitted by your authorized representative regarding your tax-exempt status following your filing articles of domestication in state2 which will change your state of domicile from state1 to state2 you are a nonprofit corporation formed on date1 by a certificate of formation filed with the corporation governing agency of state1 on date2 you received recognition of exemption under sec_501 c retroactive to your date of formation this recognition of exemption remains in effect you plan to file articles of domestication with the corporation governing agency of state2 and a certificate of conversion with the corporation governing agency of state1 the effect of these filings will be that your state of domicile will change from state1 to state2 the governing law of state2 states that your filing articles of domestication will not affect your date of incorporation that date will continue to be date1 further the law of state2 states that you are the same corporation as the one that existed under the laws of the state in which you were previously domiciled similarly the governing law of state1 states that following your filing a certificate of conversion you will continue to exist without interruption and you will maintain the same liabilities and obligations you are making this change because the laws of state2 will offer you more flexibility this change will not affect your charitable purpose or operations rulings requested that the change in your state of domicile will not be considered a substantial change in your character purposes or methods operations under sec_1 a - a that the change in your state of domicile will not create a new legal entity which would require the filing of an application_for exemption pursuant to revrul_67_390 that after the change in your state of domicile you may continue to rely on the determination of tax exempt status issued to you and you will not be required to file a new application_for exemption to establish that you qualify for exemption sec_501 c exempts from taxation corporations and any community chest fund or foundation that fit certain criteria sec_508 states that new organizations must notify secretary that they are applying for recognition of sec_501 c status sec_1 a -1 a states that an organization is not exempt from tax merely because it is not organized and operated for profit in order to establish its exemption it is necessary that every such organization claiming exemption file an application form with the internal_revenue_service sec_1_501_a_-1 provides that an organization claiming exemption under sec_501 a and described in any paragraph of sec_501 c shall file the form of application prescribed by the commissioner sec_1_508-1 a states that new organizations must notify the commissioner that they are applying for recognition of sec_501 c status sec_1_508-1 a provides that in general an organization organized after date will not be treated as described in sec_501 c unless such organization has given the commissioner notice 74_tc_293 t c considered the question of whether a new organization was formed during the following course of actions an unincorporated association filed an application_for exemption while its application was pending the unincorporated association stated that it had changed its name and also it presented articles of incorporation bearing this new name the service determined that a new entity had been formed by the filing of these articles of incorporation it concluded that the newly formed corporation was distinctive from the unincorporated association that had previously filed an application_for exemption and the newly formed corporation needed to file its own application the tax_court agreed ruling that the two organizations should be treated as separate independent legal entities it stated that the service was entirely justified in insisting that the newly formed corporation submit a new application in order to determine whether it met the regulation requirements for tax-exempt status revrul_67_390 1967_2_cb_179 considered four situations in which organizations previously ruled as exempt underwent structural changes case an exempt trust was reorganized and adopted a corporate form to carry out the same purposes for which the trust had been established its operations were not changed case an exempt unincorporated association was incorporated and continued the operations which had qualified it for exemption case an exempt_organization incorporated under state law was reincorporated by an act of congress to carry out the same purposes contained in the state charter case an exempt_organization incorporated under the laws of one state was reincorporated under the laws of another state with no change in its purposes the ruling held that in all four situations a new legal entity had been created and the new legal entity was required to apply for exemption the old organization's exemption would not suffice revrul_77_469 1977_2_cb_196 held that an organization that filed its application_for exemption less than months after its incorporation under state law was exempt as of the date of its incorporation even though it had operated as an unincorporated association for three years prior to its incorporation the ruling highlighted that the corporation was a new legal entity from the unincorporated one analysis you originally incorporated under the laws of state1 you received recognition of exemption under sec_501 c while under the jurisdiction of state1 you will file articles of domestication with state2 and a certificate of conversion in state1 with the intent to change your state of domicile from state1 to state2 you wish to be recognized as exempt after these events under sec_1_501_a_-1 a an organization is not entitled to recognition of exemption if it has not filed an application as prescribed by the commissioner under sec_508 and sec_1_508-1 a a new organization must notify the service of its intent to seek recognition of exemption if your submission of articles of domestication to change your state of domicile causes you to become a new organization then you may not rely on your prior recognition conversely if this change does not cause you to become a new organization then you may rely on the recognition issued on date2 your planned actions are not comparable to those of the organizations in revrul_77_469 74_tc_293 t c and revrul_67_390 case sec_1 and the organizations in those instances changed from an unincorporated association to a corporation or from a_trust to a corporation in contrast you were formed as a corporation and you will remain as a corporation you are not altering your basic organizational form your planned action to file articles of domestication in state2 is closer to the situation described in case sec_3 and of revrul_67_390 in that there is no change as to entity type like those organizations in case sec_3 and you are keeping your organizational form but changing the jurisdiction that governs you you are a corporation governed by the laws of state1 and following your filing articles of domestication and changing your state of domicile you will be governed by the laws of state2 nevertheless case sec_3 and are distinguishable in that each reincorporation involves the creation of a new legal entity you are filing an amendment to your formation document rather than filing a new one the laws of state1 and state2 provide that you will maintain your original incorporation date and that you are the same corporation as you were before you filed articles of domestication further following this change_of your state of domicile you will maintain the same liabilities to the service and others that you had before thus your conversion does not amount to the creation of a new organization for purposes of sec_508 and sec_1_508-1 a the situation would be different if a new corporation were created in state2 and you merged into it or transferred your assets to it as contemplated in case sec_3 and the change in your state of domicile will not be considered a substantial change in your character purposes or methods of operation under sec_1 a - a for purposes of reliance on your prior determination of exempt status however the changes to your governing documents described in this ruling should be reported on form_990 as significant changes ruling sec_1 the change in your state of domicile will not be considered a substantial change in your character purposes or methods operations under sec_1 a - a the change in your state of domicile will not create a new legal entity which would require the filing of an application_for exemption pursuant to revrul_67_390 after the change in your state of domicile you may continue to rely on the determination of tax exempt status issued to you and you will not be required to file a new application_for exemption to establish that you qualify for exemption this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_611 o k of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely michael seta manager eo technical enclosure notice
